Exhibit 10.4

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED
BY SUCH SECURITIES.

KINTERA, INC.

WARRANT

Warrant No.
[      ]                                                                                                                   
Original Issue Date: [               ]

KINTERA, INC., a Delaware corporation (the “Company”), hereby certifies that,
for value received, [                     ] or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of
[                        ] shares of Common Stock (each such share, a “Warrant
Share” and all such shares, the “Warrant Shares”), at any time and from time to
time from and after the Original Issue Date and through and including
[                            ,] 2011 (the “Expiration Date”), and subject to the
following terms and conditions:


1.             DEFINITIONS.  AS USED IN THIS WARRANT, THE FOLLOWING TERMS SHALL
HAVE THE RESPECTIVE DEFINITIONS SET FORTH IN THIS SECTION 1.  CAPITALIZED TERMS
THAT ARE USED AND NOT DEFINED IN THIS WARRANT THAT ARE DEFINED IN THE PURCHASE
AGREEMENT (AS DEFINED BELOW) SHALL HAVE THE RESPECTIVE DEFINITIONS SET FORTH IN
THE PURCHASE AGREEMENT.

“Business Day” means any day except Saturday, Sunday and any day that is a
federal legal holiday in the United States or a day on which banking
institutions in the State of California are authorized or required by law or
other government action to close.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.

“Exercise Price” means $1.60, subject to adjustment in accordance with Section
9.

“Fundamental Transaction” means any of the following: (1) the Company effects
any merger or consolidation of the Company with or into another Person in which
the stockholders of


--------------------------------------------------------------------------------




the Company immediately before such transaction do not hold more than 50% of the
voting power of the surviving corporation immediately after such transaction,
(2) the Company effects any sale of all or substantially all of its assets in
one or a series of related transactions, (3) other than any tender offer or
exchange offer relating to the Company’s stock option plans and/or any stock
options thereunder, any tender offer or exchange offer (whether by the Company
or another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (4) the Company effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property.

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 “Original Issue Date” means the Original Issue Date first set forth on the
first page of this Warrant.

“Purchase Agreement” means the Securities Purchase Agreement, dated December 12,
2006, to which the Company and the original Holder are parties.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

“VWAP” means on any particular Trading Day or for any particular period, the
volume weighted average trading price per share of Common Stock on such date or
for such period as reported by the Bloomberg L.P., or by any successor
performing similar functions.


2.             REGISTRATION OF WARRANT.  THE COMPANY SHALL REGISTER THIS WARRANT
UPON RECORDS TO BE MAINTAINED BY THE COMPANY FOR THAT PURPOSE (THE “WARRANT
REGISTER”), IN THE NAME OF THE RECORD HOLDER HEREOF FROM TIME TO TIME.  THE
COMPANY MAY DEEM AND TREAT THE REGISTERED HOLDER OF THIS WARRANT AS THE ABSOLUTE
OWNER HEREOF FOR THE PURPOSE OF ANY EXERCISE HEREOF OR ANY DISTRIBUTION TO THE
HOLDER, AND FOR ALL OTHER PURPOSES, ABSENT ACTUAL NOTICE TO THE CONTRARY.


3.             REGISTRATION OF TRANSFERS.  THIS WARRANT MAY BE TRANSFERRED ONLY
PURSUANT TO A REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT OR AN
EXEMPTION FROM SUCH REGISTRATION.  SUBJECT TO SUCH RESTRICTIONS, THE COMPANY
SHALL REGISTER THE TRANSFER OF ANY PORTION OF THIS WARRANT IN THE WARRANT
REGISTER, UPON SURRENDER OF THIS WARRANT, WITH THE FORM OF ASSIGNMENT ATTACHED
HERETO DULY COMPLETED AND SIGNED, TO THE COMPANY AT ITS ADDRESS SPECIFIED
HEREIN.  UPON ANY SUCH REGISTRATION OR TRANSFER, A NEW WARRANT TO PURCHASE
COMMON STOCK, IN SUBSTANTIALLY THE FORM OF THIS WARRANT (ANY SUCH NEW WARRANT, A
“NEW WARRANT”), EVIDENCING THE PORTION OF THIS

2


--------------------------------------------------------------------------------





WARRANT SO TRANSFERRED SHALL BE ISSUED TO THE TRANSFEREE AND A NEW WARRANT
EVIDENCING THE REMAINING PORTION OF THIS WARRANT NOT SO TRANSFERRED, IF ANY,
SHALL BE ISSUED TO THE TRANSFERRING HOLDER. THE ACCEPTANCE OF THE NEW WARRANT BY
THE TRANSFEREE THEREOF SHALL BE DEEMED THE ACCEPTANCE BY SUCH TRANSFEREE OF ALL
OF THE RIGHTS AND OBLIGATIONS OF A HOLDER OF A WARRANT.


4.             EXERCISE AND DURATION OF WARRANTS.


(A)           THIS WARRANT SHALL BE EXERCISABLE BY THE REGISTERED HOLDER AT ANY
TIME AND FROM TIME TO TIME ON OR AFTER THE ORIGINAL ISSUE DATE THROUGH AND
INCLUDING THE EXPIRATION DATE.  AT 6:30 P.M., NEW YORK CITY TIME ON THE
EXPIRATION DATE, THE PORTION OF THIS WARRANT NOT EXERCISED PRIOR THERETO SHALL
BE AND BECOME VOID AND OF NO VALUE.


(B)           SUBJECT TO THE PROVISIONS OF THIS SECTION 4(B), IF AT ANY TIME
FOLLOWING THE DATE THE REGISTRATION STATEMENT IS DECLARED EFFECTIVE: (I) THE
VWAP OF THE COMMON STOCK FOR EACH OF 15 CONSECUTIVE TRADING DAYS, EACH FOLLOWING
THE DATE THE REGISTRATION STATEMENT IS DECLARED EFFECTIVE, IS GREATER THAN $3.20
(SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 9), (II) THE WARRANT SHARES ARE
EITHER REGISTERED FOR RESALE PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
NAMING THE HOLDER AS A SELLING STOCKHOLDER THEREUNDER (AND THE PROSPECTUS
THEREUNDER IS AVAILABLE FOR USE BY THE HOLDER AS TO ALL WARRANT SHARES) OR
FREELY TRANSFERABLE WITHOUT VOLUME RESTRICTIONS PURSUANT TO RULE 144(K)
PROMULGATED UNDER THE SECURITIES ACT, AS DETERMINED BY COUNSEL TO THE COMPANY
PURSUANT TO A WRITTEN OPINION LETTER ADDRESSED AND IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE HOLDER, (III) THE COMPANY SHALL HAVE COMPLIED IN
ALL MATERIAL RESPECTS WITH ITS OBLIGATIONS UNDER THIS WARRANT AND THE
TRANSACTION DOCUMENTS AND (IV) THE COMMON STOCK SHALL AT ALL TIMES BE LISTED OR
QUOTED ON A TRADING MARKET, THEN, SUBJECT TO THE CONDITIONS SET FORTH IN THIS
SECTION, THE COMPANY MAY, IN ITS SOLE DISCRETION, ELECT TO REQUIRE THE EXERCISE
OF ALL OF THE THEN UNEXERCISED PORTION OF THIS WARRANT, ON THE DATE THAT IS THE
THIRTIETH CALENDAR DAY AFTER WRITTEN NOTICE THEREOF (A “CALL NOTICE”) IS
RECEIVED BY THE HOLDER (SUCH THIRTIETH CALENDAR DAY SHALL BE KNOWN AS THE “CALL
DATE”) AT THE ADDRESS LAST SHOWN ON THE RECORDS OF THE COMPANY FOR THE HOLDER OR
GIVEN BY THE HOLDER TO THE COMPANY FOR THE PURPOSE OF NOTICE; PROVIDED, THAT THE
CONDITIONS TO GIVING SUCH NOTICE IN SECTIONS 4(B)(II)-(IV) MUST BE IN EFFECT AT
ALL TIMES DURING THE ENTIRE 15 TRADING DAY PERIOD REFERENCED IN (I) ABOVE
THROUGH THE EXPIRATION OF THE CALL DATE AS SET FORTH IN THE COMPANY’S NOTICE
PURSUANT TO THIS SECTION (THE “CALL CONDITION PERIOD”), OR ANY SUCH CALL NOTICE
SHALL BE NULL AND VOID.  THE COMPANY AND THE HOLDER AGREE THAT, IF AND TO THE
EXTENT SECTION 11 OF THIS WARRANT WOULD RESTRICT THE ABILITY OF THE HOLDER TO
EXERCISE THIS WARRANT IN THE EVENT OF A DELIVERY OF A CALL NOTICE,
THEN NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THE CALL NOTICE, THE
CALL NOTICE SHALL BE DEEMED AUTOMATICALLY AMENDED TO APPLY ONLY TO SUCH PORTION
OF THIS WARRANT AS MAY BE EXERCISED BY THE HOLDER BY THE CALL DATE IN ACCORDANCE
WITH SUCH SECTION.  THE HOLDER WILL PROMPTLY (AND, IN ANY EVENT, PRIOR TO THE
CALL DATE) NOTIFY THE COMPANY IN WRITING FOLLOWING RECEIPT OF A CALL NOTICE
IF SECTION 11 WOULD RESTRICT ITS EXERCISE OF THE WARRANT, SPECIFYING THEREIN THE
NUMBER OF WARRANT SHARES SO RESTRICTED.  THE COMPANY COVENANTS AND AGREES THAT
IT WILL HONOR ALL EXERCISE NOTICES TENDERED THROUGH 6:30 P.M. (NEW YORK CITY
TIME) ON THE CALL DATE.  THIS WARRANT SHALL BE CANCELLED AS TO ANY WARRANT
SHARES FOR WHICH AN EXERCISE NOTICE HAS NOT BEEN TENDERED BY 6:30 P.M. (NEW YORK
CITY TIME) ON THE CALL DATE.

3


--------------------------------------------------------------------------------





5.             DELIVERY OF WARRANT SHARES.


(A)           TO EFFECT EXERCISES HEREUNDER, THE HOLDER SHALL NOT BE REQUIRED TO
PHYSICALLY SURRENDER THIS WARRANT UNLESS THE AGGREGATE WARRANT SHARES
REPRESENTED BY THIS WARRANT IS BEING EXERCISED.  UPON DELIVERY OF THE EXERCISE
NOTICE (IN THE FORM ATTACHED HERETO) TO THE COMPANY (WITH THE ATTACHED WARRANT
SHARES EXERCISE LOG) AT ITS ADDRESS FOR NOTICE SET FORTH HEREIN AND UPON PAYMENT
OF THE EXERCISE PRICE MULTIPLIED BY THE NUMBER OF WARRANT SHARES THAT THE HOLDER
INTENDS TO PURCHASE HEREUNDER, THE COMPANY SHALL PROMPTLY (BUT IN NO EVENT LATER
THAN THREE TRADING DAYS AFTER THE DATE OF EXERCISE (AS DEFINED HEREIN)) ISSUE
AND DELIVER TO THE HOLDER, A CERTIFICATE FOR THE WARRANT SHARES ISSUABLE UPON
SUCH EXERCISE, WHICH, UNLESS OTHERWISE REQUIRED BY THE PURCHASE AGREEMENT, SHALL
BE FREE OF RESTRICTIVE LEGENDS.  THE COMPANY SHALL, UPON REQUEST OF THE HOLDER
AND SUBSEQUENT TO THE DATE ON WHICH A REGISTRATION STATEMENT COVERING THE RESALE
OF THE WARRANT SHARES HAS BEEN DECLARED EFFECTIVE BY THE SECURITIES AND EXCHANGE
COMMISSION, USE ITS REASONABLE BEST EFFORTS TO DELIVER WARRANT SHARES FOLLOWING
THE DATE OF EXERCISE ELECTRONICALLY THROUGH THE DEPOSITORY TRUST CORPORATION OR
ANOTHER ESTABLISHED CLEARING CORPORATION PERFORMING SIMILAR FUNCTIONS, IF
AVAILABLE, PROVIDED, THAT, THE COMPANY MAY, BUT WILL NOT BE REQUIRED TO CHANGE
ITS TRANSFER AGENT IF ITS CURRENT TRANSFER AGENT CANNOT DELIVER WARRANT SHARES
ELECTRONICALLY THROUGH THE DEPOSITORY TRUST CORPORATION.  A “DATE OF EXERCISE”
MEANS THE DATE ON WHICH THE HOLDER SHALL HAVE DELIVERED TO THE COMPANY: (I) THE
EXERCISE NOTICE (WITH THE WARRANT EXERCISE LOG ATTACHED TO IT), APPROPRIATELY
COMPLETED AND DULY SIGNED AND (II) IF SUCH HOLDER IS NOT UTILIZING THE CASHLESS
EXERCISE PROVISIONS SET FORTH IN THIS WARRANT, PAYMENT OF THE EXERCISE PRICE FOR
THE NUMBER OF WARRANT SHARES SO INDICATED BY THE HOLDER TO BE PURCHASED.


(B)           IF BY THE THIRD TRADING DAY AFTER A DATE OF EXERCISE THE COMPANY
FAILS TO DELIVER THE REQUIRED NUMBER OF WARRANT SHARES IN THE MANNER REQUIRED
PURSUANT TO SECTION 5(A), THEN THE HOLDER WILL HAVE THE RIGHT TO RESCIND SUCH
EXERCISE.


(C)           IF BY THE THIRD TRADING DAY AFTER A DATE OF EXERCISE THE COMPANY
FAILS TO DELIVER THE REQUIRED NUMBER OF WARRANT SHARES IN THE MANNER REQUIRED
PURSUANT TO SECTION 5(A), AND IF AFTER SUCH THIRD TRADING DAY AND PRIOR TO THE
RECEIPT OF SUCH WARRANT SHARES, THE HOLDER OR THE HOLDER’S BROKER PURCHASES (IN
AN OPEN MARKET TRANSACTION OR OTHERWISE) SHARES OF COMMON STOCK TO DELIVER IN
SATISFACTION OF A SALE BY THE HOLDER OF THE WARRANT SHARES WHICH THE HOLDER
ANTICIPATED RECEIVING UPON SUCH EXERCISE (A “BUY-IN”), THEN THE COMPANY SHALL
(1) PAY IN CASH TO THE HOLDER THE AMOUNT BY WHICH (X) THE HOLDER’S TOTAL
PURCHASE PRICE (INCLUDING BROKERAGE COMMISSIONS, IF ANY) FOR THE SHARES OF
COMMON STOCK SO PURCHASED EXCEEDS (Y) THE AMOUNT OBTAINED BY MULTIPLYING (A) THE
NUMBER OF WARRANT SHARES THAT THE COMPANY WAS REQUIRED TO DELIVER TO THE HOLDER
IN CONNECTION WITH THE EXERCISE AT ISSUE BY (B) THE CLOSING BID PRICE OF THE
COMMON STOCK ON THE DATE OF EXERCISE AND (2) AT THE OPTION OF THE HOLDER, EITHER
REINSTATE THE PORTION OF THE WARRANT AND EQUIVALENT NUMBER OF WARRANT SHARES FOR
WHICH SUCH EXERCISE WAS NOT HONORED OR DELIVER TO THE HOLDER THE NUMBER OF
SHARES OF COMMON STOCK THAT WOULD HAVE BEEN ISSUED HAD THE COMPANY TIMELY
COMPLIED WITH ITS EXERCISE AND DELIVERY OBLIGATIONS HEREUNDER.  THE HOLDER SHALL
PROVIDE THE COMPANY WRITTEN NOTICE INDICATING THE AMOUNTS PAYABLE TO THE HOLDER
IN RESPECT OF THE BUY-IN.


(D)           THE COMPANY’S OBLIGATIONS TO ISSUE AND DELIVER WARRANT SHARES IN
ACCORDANCE WITH THE TERMS HEREOF ARE ABSOLUTE AND UNCONDITIONAL, IRRESPECTIVE OF
ANY ACTION OR INACTION BY THE HOLDER TO ENFORCE THE SAME, ANY WAIVER OR CONSENT
WITH RESPECT TO ANY PROVISION HEREOF, THE RECOVERY OF ANY JUDGMENT AGAINST ANY
PERSON OR ANY ACTION TO ENFORCE THE SAME, OR ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, LIMITATION OR TERMINATION, OR ANY BREACH OR ALLEGED BREACH

4


--------------------------------------------------------------------------------





BY THE HOLDER OR ANY OTHER PERSON OF ANY OBLIGATION TO THE COMPANY OR ANY
VIOLATION OR ALLEGED VIOLATION OF LAW BY THE HOLDER OR ANY OTHER PERSON, AND
IRRESPECTIVE OF ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE LIMIT SUCH
OBLIGATION OF THE COMPANY TO THE HOLDER IN CONNECTION WITH THE ISSUANCE OF
WARRANT SHARES.  NOTHING HEREIN SHALL LIMIT A HOLDER’S RIGHT TO PURSUE ANY OTHER
REMEDIES AVAILABLE TO IT HEREUNDER, AT LAW OR IN EQUITY INCLUDING, WITHOUT
LIMITATION, A DECREE OF SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF WITH
RESPECT TO THE COMPANY’S FAILURE TO TIMELY DELIVER CERTIFICATES REPRESENTING
WARRANT SHARES UPON EXERCISE OF THE WARRANT AS REQUIRED PURSUANT TO THE TERMS
HEREOF.


6.             CHARGES, TAXES AND EXPENSES.  ISSUANCE AND DELIVERY OF WARRANT
SHARES UPON EXERCISE OF THIS WARRANT SHALL BE MADE WITHOUT CHARGE TO THE HOLDER
FOR ANY ISSUE OR TRANSFER TAX, TRANSFER AGENT FEE OR OTHER INCIDENTAL TAX OR
EXPENSE IN RESPECT OF THE ISSUANCE OF SUCH CERTIFICATES, ALL OF WHICH TAXES AND
EXPENSES SHALL BE PAID BY THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY SHALL
NOT BE REQUIRED TO PAY ANY TAX WHICH MAY BE PAYABLE IN RESPECT OF ANY TRANSFER
INVOLVED IN THE REGISTRATION OF ANY CERTIFICATES FOR WARRANT SHARES OR WARRANTS
IN A NAME OTHER THAN THAT OF THE HOLDER.  THE HOLDER SHALL BE RESPONSIBLE FOR
ALL OTHER TAX LIABILITY THAT MAY ARISE AS A RESULT OF HOLDING OR TRANSFERRING
THIS WARRANT OR RECEIVING WARRANT SHARES UPON EXERCISE HEREOF.


7.             REPLACEMENT OF WARRANT.  IF THIS WARRANT IS MUTILATED, LOST,
STOLEN OR DESTROYED, THE COMPANY SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE
AND SUBSTITUTION FOR AND UPON CANCELLATION HEREOF, OR IN LIEU OF AND
SUBSTITUTION FOR THIS WARRANT, A NEW WARRANT, BUT ONLY UPON RECEIPT OF EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND
CUSTOMARY AND REASONABLE INDEMNITY, IF REQUESTED.  APPLICANTS FOR A NEW WARRANT
UNDER SUCH CIRCUMSTANCES SHALL ALSO COMPLY WITH SUCH OTHER REASONABLE
REGULATIONS AND PROCEDURES AND PAY SUCH OTHER REASONABLE THIRD-PARTY COSTS AS
THE COMPANY MAY PRESCRIBE.  IF A NEW WARRANT IS REQUESTED AS A RESULT OF A
MUTILATION OF THIS WARRANT, THEN THE HOLDER SHALL DELIVER SUCH MUTILATED WARRANT
TO THE COMPANY AS A CONDITION PRECEDENT TO THE COMPANY’S OBLIGATION TO ISSUE THE
NEW WARRANT.


8.             RESERVATION OF WARRANT SHARES.  THE COMPANY COVENANTS THAT IT
WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE OUT OF THE AGGREGATE OF ITS
AUTHORIZED BUT UNISSUED AND OTHERWISE UNRESERVED COMMON STOCK, SOLELY FOR THE
PURPOSE OF ENABLING IT TO ISSUE WARRANT SHARES UPON EXERCISE OF THIS WARRANT AS
HEREIN PROVIDED, THE NUMBER OF WARRANT SHARES WHICH ARE THEN ISSUABLE AND
DELIVERABLE UPON THE EXERCISE OF THIS ENTIRE WARRANT, FREE FROM PREEMPTIVE
RIGHTS OR ANY OTHER CONTINGENT PURCHASE RIGHTS OF PERSONS OTHER THAN THE HOLDER
(TAKING INTO ACCOUNT THE ADJUSTMENTS AND RESTRICTIONS OF SECTION 9). THE COMPANY
COVENANTS THAT ALL WARRANT SHARES SO ISSUABLE AND DELIVERABLE SHALL, UPON
ISSUANCE AND THE PAYMENT OF THE APPLICABLE EXERCISE PRICE IN ACCORDANCE WITH THE
TERMS HEREOF, BE DULY AND VALIDLY AUTHORIZED, ISSUED AND FULLY PAID AND
NONASSESSABLE.


9.             CERTAIN ADJUSTMENTS.  THE EXERCISE PRICE AND NUMBER OF WARRANT
SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT ARE SUBJECT TO ADJUSTMENT FROM
TIME TO TIME AS SET FORTH IN THIS SECTION 9.


(A)           STOCK DIVIDENDS AND SPLITS.  IF THE COMPANY, AT ANY TIME WHILE
THIS WARRANT IS OUTSTANDING, (I) PAYS A STOCK DIVIDEND ON ITS COMMON STOCK OR
OTHERWISE MAKES A

5


--------------------------------------------------------------------------------





DISTRIBUTION ON ANY CLASS OF CAPITAL STOCK THAT IS PAYABLE IN SHARES OF COMMON
STOCK, (II) SUBDIVIDES OUTSTANDING SHARES OF COMMON STOCK INTO A LARGER NUMBER
OF SHARES, OR (III) COMBINES OUTSTANDING SHARES OF COMMON STOCK INTO A SMALLER
NUMBER OF SHARES, THEN IN EACH SUCH CASE THE EXERCISE PRICE SHALL BE MULTIPLIED
BY A FRACTION OF WHICH THE NUMERATOR SHALL BE THE NUMBER OF SHARES OF COMMON
STOCK OUTSTANDING IMMEDIATELY BEFORE SUCH EVENT AND OF WHICH THE DENOMINATOR
SHALL BE THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY AFTER SUCH
EVENT.  ANY ADJUSTMENT PURSUANT TO CLAUSE(I), (II) OR (III) OF THIS PARAGRAPH
SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE EFFECTIVE DATE OF SUCH DIVIDEND OR
DISTRIBUTION, SUBDIVISION OR COMBINATION.


(B)           FUNDAMENTAL TRANSACTIONS.  IF, AT ANY TIME WHILE THIS WARRANT IS
OUTSTANDING THERE IS A FUNDAMENTAL TRANSACTION, THEN THE HOLDER SHALL HAVE THE
RIGHT THEREAFTER TO RECEIVE, UPON EXERCISE OF THIS WARRANT, THE SAME AMOUNT AND
KIND OF SECURITIES, CASH OR PROPERTY AS IT WOULD HAVE BEEN ENTITLED TO RECEIVE
UPON THE OCCURRENCE OF SUCH FUNDAMENTAL TRANSACTION IF IT HAD BEEN, IMMEDIATELY
PRIOR TO SUCH FUNDAMENTAL TRANSACTION, THE HOLDER OF THE NUMBER OF WARRANT
SHARES THEN ISSUABLE UPON EXERCISE IN FULL OF THIS WARRANT (THE “ALTERNATE
CONSIDERATION”).  FOR PURPOSES OF ANY SUCH EXERCISE, THE DETERMINATION OF THE
EXERCISE PRICE SHALL BE APPROPRIATELY ADJUSTED TO APPLY TO SUCH ALTERNATE
CONSIDERATION BASED ON THE AMOUNT OF ALTERNATE CONSIDERATION ISSUABLE IN RESPECT
OF ONE SHARE OF COMMON STOCK IN SUCH FUNDAMENTAL TRANSACTION, AND THE COMPANY
SHALL APPORTION THE EXERCISE PRICE AMONG THE ALTERNATE CONSIDERATION IN A
REASONABLE MANNER REFLECTING THE RELATIVE VALUE OF ANY DIFFERENT COMPONENTS OF
THE ALTERNATE CONSIDERATION.  IF HOLDERS OF COMMON STOCK ARE GIVEN ANY CHOICE AS
TO THE SECURITIES, CASH OR PROPERTY TO BE RECEIVED IN A FUNDAMENTAL TRANSACTION,
THEN THE HOLDER SHALL BE GIVEN THE SAME CHOICE AS TO THE ALTERNATE CONSIDERATION
IT RECEIVES UPON ANY EXERCISE OF THIS WARRANT FOLLOWING SUCH FUNDAMENTAL
TRANSACTION.  ANY SUCCESSOR TO THE COMPANY OR SURVIVING ENTITY IN SUCH
FUNDAMENTAL TRANSACTION SHALL ISSUE TO THE HOLDER A NEW WARRANT SUBSTANTIALLY IN
THE FORM OF THIS WARRANT AND CONSISTENT WITH THE FOREGOING PROVISIONS AND
EVIDENCING THE HOLDER’S RIGHT TO PURCHASE THE ALTERNATE CONSIDERATION FOR THE
AGGREGATE EXERCISE PRICE UPON EXERCISE THEREOF.  THE TERMS OF ANY AGREEMENT
PURSUANT TO WHICH A FUNDAMENTAL TRANSACTION IS EFFECTED SHALL INCLUDE TERMS
REQUIRING ANY SUCH SUCCESSOR OR SURVIVING ENTITY TO COMPLY WITH THE PROVISIONS
OF THIS PARAGRAPH (B) AND INSURING THAT THE WARRANT (OR ANY SUCH REPLACEMENT
SECURITY) WILL BE SIMILARLY ADJUSTED UPON ANY SUBSEQUENT TRANSACTION ANALOGOUS
TO A FUNDAMENTAL TRANSACTION.


(C)           NUMBER OF WARRANT SHARES.  SIMULTANEOUSLY WITH ANY ADJUSTMENT TO
THE EXERCISE PRICE PURSUANT TO THIS SECTION 9, THE NUMBER OF WARRANT SHARES THAT
MAY BE PURCHASED UPON EXERCISE OF THIS WARRANT SHALL BE INCREASED OR DECREASED
PROPORTIONATELY, SO THAT AFTER SUCH ADJUSTMENT THE AGGREGATE EXERCISE PRICE
PAYABLE HEREUNDER FOR THE ADJUSTED NUMBER OF WARRANT SHARES SHALL BE THE SAME AS
THE AGGREGATE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT.


(D)           CALCULATIONS.  ALL CALCULATIONS UNDER THIS SECTION 9 SHALL BE MADE
TO THE NEAREST CENT OR THE NEAREST 1/100TH OF A SHARE, AS APPLICABLE.  THE
NUMBER OF SHARES OF COMMON STOCK OUTSTANDING AT ANY GIVEN TIME SHALL NOT INCLUDE
SHARES OWNED OR HELD BY OR FOR THE ACCOUNT OF THE COMPANY, AND THE DISPOSITION
OF ANY SUCH SHARES SHALL BE CONSIDERED AN ISSUE OR SALE OF COMMON STOCK.

6


--------------------------------------------------------------------------------





(E)           NOTICE OF ADJUSTMENTS.  UPON THE OCCURRENCE OF EACH ADJUSTMENT
PURSUANT TO THIS SECTION 9, THE COMPANY AT ITS EXPENSE WILL PROMPTLY COMPUTE
SUCH ADJUSTMENT IN ACCORDANCE WITH THE TERMS OF THIS WARRANT AND PREPARE A
CERTIFICATE SETTING FORTH SUCH ADJUSTMENT, INCLUDING A STATEMENT OF THE ADJUSTED
EXERCISE PRICE AND ADJUSTED NUMBER OR TYPE OF WARRANT SHARES OR OTHER SECURITIES
ISSUABLE UPON EXERCISE OF THIS WARRANT (AS APPLICABLE), DESCRIBING THE
TRANSACTIONS GIVING RISE TO SUCH ADJUSTMENTS AND SHOWING IN DETAIL THE FACTS
UPON WHICH SUCH ADJUSTMENT IS BASED.  UPON WRITTEN REQUEST, THE COMPANY WILL
PROMPTLY DELIVER A COPY OF EACH SUCH CERTIFICATE TO THE HOLDER AND TO THE
COMPANY’S TRANSFER AGENT.


(F)            NOTICE OF CORPORATE EVENTS.  IF THE COMPANY (I) DECLARES A
DIVIDEND OR ANY OTHER DISTRIBUTION OF CASH, SECURITIES OR OTHER PROPERTY IN
RESPECT OF ITS COMMON STOCK, INCLUDING WITHOUT LIMITATION ANY GRANTING OF RIGHTS
OR WARRANTS TO SUBSCRIBE FOR OR PURCHASE ANY CAPITAL STOCK OF THE COMPANY OR ANY
SUBSIDIARY, (II) AUTHORIZES OR APPROVES, ENTERS INTO ANY AGREEMENT CONTEMPLATING
OR SOLICITS STOCKHOLDER APPROVAL FOR ANY FUNDAMENTAL TRANSACTION OR (III)
AUTHORIZES THE VOLUNTARY DISSOLUTION, LIQUIDATION OR WINDING UP OF THE AFFAIRS
OF THE COMPANY, THEN THE COMPANY SHALL DELIVER TO THE HOLDER A NOTICE DESCRIBING
THE MATERIAL TERMS AND CONDITIONS OF SUCH TRANSACTION (BUT ONLY TO THE EXTENT
SUCH DISCLOSURE WOULD NOT RESULT IN THE DISSEMINATION OF MATERIAL, NON-PUBLIC
INFORMATION TO THE HOLDER) AT LEAST 10 CALENDAR DAYS PRIOR TO THE APPLICABLE
RECORD OR EFFECTIVE DATE ON WHICH A PERSON WOULD NEED TO HOLD COMMON STOCK IN
ORDER TO PARTICIPATE IN OR VOTE WITH RESPECT TO SUCH TRANSACTION, AND THE
COMPANY WILL TAKE ALL STEPS REASONABLY NECESSARY IN ORDER TO INSURE THAT THE
HOLDER IS GIVEN THE PRACTICAL OPPORTUNITY TO EXERCISE THIS WARRANT PRIOR TO SUCH
TIME SO AS TO PARTICIPATE IN OR VOTE WITH RESPECT TO SUCH TRANSACTION; PROVIDED,
HOWEVER, THAT THE FAILURE TO DELIVER SUCH NOTICE OR ANY DEFECT THEREIN SHALL NOT
AFFECT THE VALIDITY OF THE CORPORATE ACTION REQUIRED TO BE DESCRIBED IN SUCH
NOTICE.


10.           PAYMENT OF EXERCISE PRICE. THE HOLDER MAY PAY THE EXERCISE PRICE
IN ONE OF THE FOLLOWING MANNERS:


(A)           CASH EXERCISE.  THE HOLDER MAY DELIVER IMMEDIATELY AVAILABLE
FUNDS; OR


(B)           CASHLESS EXERCISE.  IF AN EXERCISE NOTICE IS DELIVERED AT A TIME
WHEN A REGISTRATION STATEMENT PERMITTING THE HOLDER TO RESELL THE WARRANT SHARES
IS NOT THEN EFFECTIVE OR THE PROSPECTUS FORMING A PART THEREOF IS NOT THEN
AVAILABLE TO THE HOLDER FOR THE RESALE OF THE WARRANT SHARES, THEN THE HOLDER
MAY NOTIFY THE COMPANY IN AN EXERCISE NOTICE OF ITS ELECTION TO UTILIZE CASHLESS
EXERCISE, IN WHICH EVENT THE COMPANY SHALL ISSUE TO THE HOLDER THE NUMBER OF
WARRANT SHARES DETERMINED AS FOLLOWS:

X = Y [(A-B)/A]

where:

X = the number of Warrant Shares to be issued to the Holder.

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

A = the average of the closing prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.

7


--------------------------------------------------------------------------------




B = the Exercise Price.

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.


11.           LIMITATIONS ON EXERCISE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE NUMBER OF WARRANT SHARES THAT MAY BE ACQUIRED BY THE
HOLDER UPON ANY EXERCISE OF THIS WARRANT (OR OTHERWISE IN RESPECT HEREOF) SHALL
BE LIMITED TO THE EXTENT NECESSARY TO INSURE THAT, FOLLOWING SUCH EXERCISE (OR
OTHER ISSUANCE), THE TOTAL NUMBER OF SHARES OF COMMON STOCK THEN BENEFICIALLY
OWNED BY SUCH HOLDER AND ITS AFFILIATES AND ANY OTHER PERSONS WHOSE BENEFICIAL
OWNERSHIP OF COMMON STOCK WOULD BE AGGREGATED WITH THE HOLDER’S FOR PURPOSES OF
SECTION 13(D) OF THE EXCHANGE ACT, DOES NOT EXCEED 9.999% OF THE TOTAL NUMBER OF
ISSUED AND OUTSTANDING SHARES OF COMMON STOCK (INCLUDING FOR SUCH PURPOSE THE
SHARES OF COMMON STOCK ISSUABLE UPON SUCH EXERCISE).  FOR SUCH PURPOSES,
BENEFICIAL OWNERSHIP SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE
EXCHANGE ACT AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.  THIS
PROVISION SHALL NOT RESTRICT THE NUMBER OF SHARES OF COMMON STOCK WHICH A HOLDER
MAY RECEIVE OR BENEFICIALLY OWN IN ORDER TO DETERMINE THE AMOUNT OF SECURITIES
OR OTHER CONSIDERATION THAT SUCH HOLDER MAY RECEIVE IN THE EVENT OF A
FUNDAMENTAL TRANSACTION AS CONTEMPLATED IN SECTION 9 OF THIS WARRANT.  THIS
SECTION 11 SHALL NOT APPLY TO (I) DIKER MANAGEMENT LLC OR (II) HOLDERS WHO AS OF
THE CLOSING DATE BENEFICIALLY OWN IN EXCESS OF 10% OF THE TOTAL NUMBER OF ISSUED
AND OUTSTANDING SHARES OF COMMON STOCK.


12.           NO FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF WARRANT SHARES WILL
BE ISSUED IN CONNECTION WITH ANY EXERCISE OF THIS WARRANT.  IN LIEU OF ANY
FRACTIONAL SHARES WHICH WOULD, OTHERWISE BE ISSUABLE, THE COMPANY SHALL PAY CASH
EQUAL TO THE PRODUCT OF SUCH FRACTION MULTIPLIED BY THE CLOSING PRICE OF ONE
WARRANT SHARE AS REPORTED BY THE APPLICABLE TRADING MARKET ON THE DATE OF
EXERCISE.


13.           NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY EXERCISE NOTICE) SHALL
BE IN WRITING AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (I) THE
DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE
AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR TO 6:30 P.M. (NEW YORK
CITY TIME) ON A TRADING DAY, (II) THE NEXT TRADING DAY AFTER THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE
FACSIMILE NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT A TRADING DAY OR
LATER THAN 6:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (III) THE TRADING
DAY FOLLOWING THE DATE OF MAILING, IF SENT BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, OR (IV) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS
REQUIRED TO BE GIVEN.  THE ADDRESSES FOR SUCH COMMUNICATIONS SHALL BE:  (I) IF
TO THE COMPANY, TO KINTERA, INC., ATTN EACH OF THE CHIEF EXECUTIVE OFFICER AND
THE GENERAL COUNSEL (IF SENT BY FACSIMILE, TO FACSIMILE NO.:  (858) 795-3010)
(OR SUCH OTHER ADDRESS AS THE COMPANY SHALL INDICATE IN WRITING IN ACCORDANCE
WITH THIS SECTION) WITH A COPY (AS TO EXERCISE NOTICES ONLY) TO U. S. STOCK
TRANSFER CORPORATION, FACSIMILE: (818) 502-0674, OR (II) IF TO THE HOLDER, TO
THE ADDRESS OR FACSIMILE NUMBER APPEARING ON THE WARRANT REGISTER OR SUCH OTHER
ADDRESS OR FACSIMILE NUMBER AS THE HOLDER MAY PROVIDE TO THE COMPANY IN
ACCORDANCE WITH THIS SECTION.

8


--------------------------------------------------------------------------------





14.           WARRANT AGENT.  THE COMPANY SHALL SERVE AS WARRANT AGENT UNDER
THIS WARRANT.  UPON 10 DAYS’ NOTICE TO THE HOLDER, THE COMPANY MAY APPOINT A NEW
WARRANT AGENT.  ANY CORPORATION INTO WHICH THE COMPANY OR ANY NEW WARRANT AGENT
MAY BE MERGED OR ANY CORPORATION RESULTING FROM ANY CONSOLIDATION TO WHICH THE
COMPANY OR ANY NEW WARRANT AGENT SHALL BE A PARTY OR ANY CORPORATION TO WHICH
THE COMPANY OR ANY NEW WARRANT AGENT TRANSFERS SUBSTANTIALLY ALL OF ITS
CORPORATE TRUST OR SHAREHOLDERS SERVICES BUSINESS SHALL BE A SUCCESSOR WARRANT
AGENT UNDER THIS WARRANT WITHOUT ANY FURTHER ACT.  ANY SUCH SUCCESSOR WARRANT
AGENT SHALL PROMPTLY CAUSE NOTICE OF ITS SUCCESSION AS WARRANT AGENT TO BE
MAILED (BY FIRST CLASS MAIL, POSTAGE PREPAID) TO THE HOLDER AT THE HOLDER’S LAST
ADDRESS AS SHOWN ON THE WARRANT REGISTER.


15.           MISCELLANEOUS.


(A)           THIS WARRANT SHALL BE BINDING ON AND INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  SUBJECT TO THE
PRECEDING SENTENCE, NOTHING IN THIS WARRANT SHALL BE CONSTRUED TO GIVE TO ANY
PERSON OTHER THAN THE COMPANY AND THE HOLDER ANY LEGAL OR EQUITABLE RIGHT,
REMEDY OR CAUSE OF ACTION UNDER THIS WARRANT.  THIS WARRANT MAY BE AMENDED ONLY
IN WRITING SIGNED BY THE COMPANY AND THE HOLDER AND THEIR SUCCESSORS AND
ASSIGNS.


(B)           ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (EXCEPT
FOR MATTERS GOVERNED BY CORPORATE LAW IN THE STATE OF DELAWARE), WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH PARTY AGREES THAT ALL LEGAL
PROCEEDINGS CONCERNING THE INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THIS
WARRANT AND THE TRANSACTIONS HEREIN CONTEMPLATED (“PROCEEDINGS”) (WHETHER
BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE AFFILIATES, EMPLOYEES OR
AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN THE NEW YORK COURTS.  EACH PARTY
HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE NEW YORK
COURTS FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH
OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY PROCEEDING, ANY CLAIM THAT
IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY NEW YORK COURT, OR THAT
SUCH PROCEEDING HAS BEEN COMMENCED IN AN IMPROPER OR INCONVENIENT FORUM. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS
TO PROCESS BEING SERVED IN ANY SUCH PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS WARRANT AND
AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS
AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY
WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS WARRANT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  IF EITHER
PARTY SHALL COMMENCE A PROCEEDING TO ENFORCE ANY PROVISIONS OF THIS WARRANT,
THEN THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED BY THE OTHER
PARTY FOR ITS REASONABLE ATTORNEY’S FEES AND OTHER COSTS AND EXPENSES INCURRED
WITH THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.


(C)           ANY TERM OF THIS WARRANT MAY BE AMENDED AND THE OBSERVANCE OF ANY
OTHER TERM OF THIS WARRANT MAY BE WAIVED (EITHER GENERALLY OR IN A PARTICULAR
INSTANCE AND EITHER RETROACTIVELY OR PROSPECTIVELY), ONLY WITH THE WRITTEN
CONSENT OF THE COMPANY AND HOLDERS OF A

9


--------------------------------------------------------------------------------





MAJORITY IN INTEREST OF THE WARRANT SHARES ISSUABLE UPON EXERCISE OF THEN
OUTSTANDING WARRANTS ISSUED PURSUANT TO THE PURCHASE AGREEMENT; PROVIDED,
HOWEVER, THAT (X) ANY SUCH AMENDMENT OR WAIVER MUST APPLY TO ALL WARRANTS ISSUED
PURSUANT TO THE PURCHASE AGREEMENT; AND (Y) NEITHER THE NUMBER OF WARRANT SHARES
SUBJECT TO THIS WARRANT, THE EXERCISE PRICE NOR THE EXPIRATION DATE MAY BE
AMENDED WITHOUT THE WRITTEN CONSENT OF THE HOLDER.  ANY AMENDMENT OR WAIVER
EFFECTED IN ACCORDANCE WITH THIS PARAGRAPH SHALL BE BINDING UPON EACH HOLDER OF
ANY WARRANT SHARES ISSUED OR ISSUABLE PURSUANT TO THE PURCHASE AGREEMENT.  NO
CONSIDERATION SHALL BE OFFERED OR PAID TO ANY HOLDER TO AMEND OR CONSENT TO A
WAIVER OR MODIFICATION OF ANY PROVISION OF THIS WARRANT UNLESS THE SAME
CONSIDERATION IS ALSO OFFERED TO ALL HOLDERS WHO THEN HOLD WARRANTS.


(D)           THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT CONSTITUTE A
PART OF THIS WARRANT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT ANY OF THE
PROVISIONS HEREOF.


(E)           IN CASE ANY ONE OR MORE OF THE PROVISIONS OF THIS WARRANT SHALL BE
INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY OF THE
REMAINING TERMS AND PROVISIONS OF THIS WARRANT SHALL NOT IN ANY WAY BE AFFECTED
OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT IN GOOD FAITH TO AGREE UPON A
VALID AND ENFORCEABLE PROVISION WHICH SHALL BE A COMMERCIALLY REASONABLE
SUBSTITUTE THEREFOR, AND UPON SO AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE
PROVISION IN THIS WARRANT.


(F)            PRIOR TO EXERCISE OF THIS WARRANT, THE HOLDER HEREOF SHALL NOT,
BY REASON OF BEING A HOLDER, BE ENTITLED TO ANY RIGHTS OF A STOCKHOLDER WITH
RESPECT TO THE WARRANT SHARES.

[Remainder of Page Intentionally Left Blank]

10


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

KINTERA, INC.

 

 

 

 

 

By:

 

 

 

Name: Harry E. Gruber, M.D.

 

Title: President and Chief Executive Officer

 

11


--------------------------------------------------------------------------------




EXERCISE NOTICE

KINTERA, INC.
WARRANT DATED [                 ], 2006

The undersigned Holder hereby irrevocably elects to purchase 
                         shares of Common Stock pursuant to the above referenced
Warrant.  Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in the Warrant.

(1)                                  THE UNDERSIGNED HOLDER HEREBY EXERCISES ITS
RIGHT TO PURCHASE                              WARRANT SHARES PURSUANT TO THE
WARRANT.

(2)           THE HOLDER INTENDS THAT PAYMENT OF THE EXERCISE PRICE SHALL BE
MADE AS (CHECK ONE):

o            “Cash Exercise” under Section 10.

o            “Cashless Exercise” under Section 10.

(3)                                  IF THE HOLDER HAS ELECTED A CASH EXERCISE,
THE HOLDER SHALL PAY THE SUM OF $                         TO THE COMPANY IN
ACCORDANCE WITH THE TERMS OF THE WARRANT.

(4)                                  PURSUANT TO THIS EXERCISE NOTICE, THE
COMPANY SHALL DELIVER TO THE HOLDER                          WARRANT SHARES IN
ACCORDANCE WITH THE TERMS OF THE WARRANT.

(5)                                  By its delivery of this Exercise Notice,
the undersigned represents and warrants to the Company that in giving effect to
the exercise evidenced hereby the Holder will not beneficially own in excess of
the number of shares of Common Stock (determined in accordance with Section
13(d) of the Securities Exchange Act of 1934) permitted to be owned under
Section 11 of this Warrant to which this notice relates.

 

 

 

Dated:

 

,

 

 

Name of Holder:

 

 

 

(Print)

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

12


--------------------------------------------------------------------------------




WARRANT SHARES EXERCISE LOG

DATE

 

NUMBER OF WARRANT
SHARES AVAILABLE TO BE
EXERCISED

 

NUMBER OF WARRANT
SHARES EXERCISED

 

NUMBER OF WARRANT
SHARES REMAINING TO
BE EXERCISED

 

 

 

 

 

 

 

 

 

        

 

        

 

 

 

 

 

       

 

        

 

 

 

 

 

        

 

        

 

 

 

 

 

 

13


--------------------------------------------------------------------------------




KINTERA, INC.
WARRANT ORIGINALLY ISSUED [                            ], 2006
WARRANT NO. [        ]

FORM OF ASSIGNMENT

[To be completed and signed only upon transfer of Warrant]

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                         the right represented
by the above-captioned Warrant to purchase                               shares
of Common Stock to which such Warrant relates and appoints
                             attorney to transfer said right on the books of the
Company with full power of substitution in the premises.

Dated:

 

,

 

 

 

 

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

14


--------------------------------------------------------------------------------